                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

DEAN BRYAN DAVIDSON,                                )
                                                    )
                Petitioner,                         )
                                                    )           No. 4:18-cv-1665-PLC
        v.                                          )
                                                    )
DAVID SCHMITT,                                      )
                                                    )
                Respondent.                         )

                       MEMORANDUM AND ORDER OF TRANSFER

        Petitioner, who is presently in custody at the Southeast Mental Health Center in

Farmington, Missouri, has filed a prose petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2254. For the following reasons, the Court will transfer this case to the United States District

Court for the Western District of Missouri.

        In the petition, petitioner states he challenges judgments entered in the Circuit Courts of

Callaway County and Camden County, Missouri, case numbers 07CW-PR00040 and "CR-203-

789FX." (Docket No. 1, p. 1). The Circuit Courts of Callaway County and Camden County are

located in the Western District of Missouri. 28 U.S.C. § 105(b)(4). The Southeast Mental

Health Center is located in the Eastern District of Missouri. 28 U.S.C. § 105(a)(l).

        Pursuant to 28 U.S.C. § 2241(d), the district courts for the Eastern District of Missouri

and the Western District of Missouri have concurrent jurisdiction to hear this case. In a

circumstance such as this, the district court in which the petition originally is filed may, in the

exercise of its discretion and in the furtherance of justice, transfer the case to the other district for

hearing and determination. Id. In addition, 28 U.S.C. § 1404(a) provides that a district court, for
the convenience of the parties and witnesses and in the interest of justice, may transfer any civil

action to any other district or division where it might have been brought.

       Transfer of this action is appropriate because petitioner's constitutional claims are based

upon convictions entered in circuit courts located within the Western District of Missouri, the

relevant records are located there, and if hearings are required, the Western District of Missouri

would be more convenient for witnesses. In addition, the Court has entered an administrative

order stating that, absent any unusual circumstances, any habeas petition challenging a

conviction or sentence arising out of a proceeding in the Western District of Missouri should be

transferred to that district.   In re Business of the Court, January 27, 1986. The Court will

therefore order that this case be transferred to the United States District Court for the Western

District of Missouri.

       Accordingly,

       IT IS HEREBY ORDERED that petitioner is granted provisional leave to proceed in

forma pauperis pursuant to 28 U.S.C. § 1915 and subject to modification by the United States

District Court for the Western District of Missouri.

       IT IS FURTHER ORDERED that the Clerk shall transfer this case to the United States

District Court for the Western District of Missouri. See 28 U.S.C. § 2241(d).

        Dated this   /6~         day of December, 2018.



                                                       ~/.wlzto
                                                       RONNIE L. WHITE
                                                       UNITED STATES DISTRICT JUDGE




                                                 2
